Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 1 of 40



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 13-CV-80385-Brannon
                        (consolidated with Case No. 13-CV-80730-Brannon)



    SUN LIFE ASSURANCE COMPANY OF CANADA,

                          Plaintiff,
                  v.

    IMPERIAL HOLDINGS, INC.,

                          Defendant.


    IMPERIAL PREMIUM FINANCE, LLC,

                          Plaintiff,
                  v.

    SUN LIFE ASSURANCE COMPANY OF CANADA,

                          Defendant.


        DEFENDANTS’ AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO
           PLAINTIFF’S SECOND AMENDED CIVIL ACTION COMPLAINT

          Defendants Imperial Holdings, Inc., Imperial Premium Finance, LLC, Imperial Life

   Financing II, LLC, Imperial Life Settlements, LLC, Imperial PFC Financing, LLC, Imperial PFC

   Financing II, LLC, Olipp I, LLC, and PSC Financial, LLC (collectively, “Imperial”), by

   undersigned counsel and pursuant to Court’s Order Setting Trial Before U.S. Magistrate Judge and

   Pretrial Scheduling Order [DE 583], hereby file their Amended Answer and Affirmative Defenses

   to the Second Amended Civil Action Complaint [DE 150] (“SAC”) brought by Plaintiff Sun Life

   Assurance Company of Canada (U.S.) (“Sun Life”).
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 2 of 40



          In summary, following the Eleventh Circuit’s decision in Sun Life Assurance Company of

   Canada v. Imperial Premium Finance, LLC, Nos. 17-10189, 17-10415 (11th Cir. 2018) [DE 564],

   Imperial now responds solely to Sun Life’s claims for Rico (Count 1); Rico Conspiracy (Count 2);

   Fraud (Count 3); Aiding and Abetting Fraud (Count 4) and Tortious Interference with Contractual

   Relations (Count 6). The dismissal of Sun Life’s remaining claims—for Conspiracy to Commit

   Fraud (Count 5) and Declaratory Judgment (Count 7)—was affirmed on appeal. [DE 564].

                                             INTRODUCTION1

          1.      Imperial admits that Sun Life purports to state a cause of action for civil

   racketeering, conspiracy to commit civil racketeering, fraud, aiding and abetting fraud and tortious

   interference with contractual relations. The remaining allegations of Paragraph 1 are denied.

          2.      Imperial admits that there is a secondary market for the sale of life insurance

   policies. Imperial denies the remaining allegations of Paragraph 2.

          3.      Denied.

          4.      Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 4, and, therefore, denies them.

          5.      Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 5 and, therefore, denies them.

          6.      Imperial admits that it is no longer in the premium financing business. Imperial

   denies the remaining allegations of Paragraph 6.

          7.      Denied.

          8.      Denied.




   1
          Certain headings from the SAC are reproduced herein for consistency.

                                                         2
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 3 of 40



          9.      Denied.

          10.     Denied.

          11.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 11, and, therefore, denies them.

                                               PARTIES

          12.     Admitted.

          13.     Imperial admits that Imperial Holdings, Inc. was once a company organized and

   existing under the laws of Florida with its business address at 701 Park of Commerce Blvd, Suite

   301, Boca Raton, Florida 33487. As to the claims alleged in the SAC, the document speaks for

   itself. Imperial denies the remaining allegations of Paragraph 13.

          14. - 20. Denied. See [DE 564].

                                   JURISDICTION AND VENUE

          21.     Imperial admits that the Court has both federal question jurisdiction over Plaintiff’s

   Racketeering Influenced and Corrupt Organizations Act (“RICO”) claims and jurisdiction under

   28 U.S.C. §1332. Imperial denies the remaining allegations of Paragraph 21.

          22.     Imperial admits that venue is proper in this district. Imperial denies the remaining

   allegations of Paragraph 22.

                                          CAUSES OF ACTION

                                         COUNT I – RICO
                              (VIOLATIONS OF 18 U.S.C. §1962(a) and (c)
                                AGAINST IMPERIAL HOLDINGS, INC.

          23.     Imperial admits that the owner of a life insurance policy must have an “insurable

   interest” at the inception of the policy. Imperial denies the remaining allegations of Paragraph 23.




                                                    3
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 4 of 40



          24.     Imperial admits that “insurable interest” is a legal concept. Imperial denies the

   remaining allegations of Paragraph 24.

          25.     The quoted legal opinion speaks for itself.         Imperial denies the remaining

   allegations of Paragraph 25.

          26.     Imperial admits that Florida law requires an insurable interest at the inception of a

   life insurance policy, and that a third party may acquire an existing life insurance policy by

   assignment. Imperial denies the remaining allegations of Paragraph 26.

          27.     Denied.

          28.     Imperial admits that there is a secondary market for life insurance. Imperial denies

   the remaining allegations of Paragraph 28.

          29.     Denied.

          30.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 30, and, therefore, denies them.

          31.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 31, and, therefore, denies them.

          32.     Imperial admits it owns certain Sun Life insurance policies. Imperial denies the

   remaining allegations of Paragraph 32.

          33.     Denied.

          34.     Denied.

          35.     The quoted documents speak for themselves.          Imperial denies the remaining

   allegations of Paragraph 35.

          36.     Denied.




                                                    4
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 5 of 40



          37.     Imperial admits that the individuals listed in Paragraph 37 were all appointed broker

   general agents and/or individual producers of Sun Life. Imperial denies the remaining allegations

   of Paragraph 37.

          38.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 38, and, therefore, denies them.

          39.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 39 and, therefore, denies them.

          40.     Denied.

          41.     Denied.

          42.     Denied.

          43.     Denied.

          44.     Denied.

          45.     Denied.

          46.     Denied.

          47.     Denied.

          48.     Denied.

          49.     Denied.

          50.     Denied.

          51.     Denied.

          52.     Denied.

          53.     Denied.

          54.     Denied.




                                                    5
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 6 of 40



   Robert Good

          55.      Imperial admits that Sun Life issued a life insurance policy on the life of Robert

   Good and that the referenced insurance application speaks for itself. Imperial lacks knowledge or

   information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   55, and, therefore, denies them.

          56.      Denied.

          57.      Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 57, and, therefore, denies them.

          58.      Denied.

          59.      Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 59.

          60.      Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 60.

          61.      Denied.

          62.      Denied.

          63.      Denied.

          64.      Denied.

          65.      Denied.

          66.      Imperial admits having had communications with Virgil Thomas. Imperial denies

   the remaining allegations of Paragraph 66.

          67.      Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 67.

                                                    6
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 7 of 40



          68.      Denied.

   Elizabeth Geller

          69.      Imperial admits that Sun Life issued a life insurance policy on the life of Elizabeth

   Geller and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   69, and, therefore, denies them.

          70.      Denied.

          71.      Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 71 and, therefore, denies them.

          72.      Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 72.

          73.      Denied.

          74.      Denied.

          75.      Denied.

          76.      Imperial admits it issued financing in connection with the Elizabeth Geller life

   insurance policy. Imperial denies the remaining allegations in Paragraph 76.

          77.      Imperial admits having had communications with Sydney Geller. Imperial denies

   the remaining allegations of Paragraph 77.

          78.      Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 78.

          79.      Denied.




                                                     7
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 8 of 40



   Terry Degraw

          80.      Imperial admits that Sun Life issued a life insurance policy on the life of Terry

   Degraw and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   80, and, therefore, denies them.

          81.      Denied.

          82.      Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 82 and, therefore, denies them.

          83.      Denied.

          84.      Denied.

          85.      Denied.

          86.      Denied.

          87.      Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 87.

          88.      Imperial admits it issued financing in connection with the Terry DeGraw life

   insurance policy. Imperial denies the remaining allegations of Paragraph 88.

          89.      Imperial admits having communications with Mark DeGraw. Imperial denies the

   remaining allegations of Paragraph 89.

          90.      Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 90.

          91.      Denied.




                                                    8
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 9 of 40



   Esta Klein

          92.     Imperial admits that Sun Life issued a life insurance policy on the life of Esta Klein

   and that the referenced insurance application speaks for itself. Imperial lacks knowledge or

   information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   92, and, therefore, denies them.

          93.     Denied.

          94.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 94 and, therefore, denies them.

          95.     Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 95.

          96.     Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 96.

          97.     Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 97.

          98.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 98, and, therefore, denies them.

          99.     Denied.

          100.    Denied.

          101.    Denied.

          102.    Denied.

          103.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 103.




                                                    9
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 10 of 40



          104.    Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 104.

          105.    Imperial admits it issued financing in connection with the Esta Klein life insurance

   policy. Imperial denies the remaining allegations of Paragraph 105.

          106.    Imperial admits having had communications with Harvey Klein. Imperial denies

   the remaining allegations of Paragraph 106.

          107.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 107.

          108.    Denied.

   Dale Dickler

          109.    Imperial admits that Sun Life issued a life insurance policy on the life of Dale

   Dickler and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   109, and, therefore, denies them.

          110.    Denied.

          111.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 111, and, therefore, denies them.

          112.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 112.

          113.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 113.




                                                   10
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 11 of 40



          114.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 114.

          115.    Denied.

          116.    Denied.

          117.    Imperial admits it issued financing in connection with the Dale Dickler life

   insurance policy. Imperial denies the remaining allegations of Paragraph 117.

          118.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 118.

          119.    Imperial admits having had communications with Stewart Dickler. Imperial denies

   the remaining allegations of Paragraph 119.

          120.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 120.

          121.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 121.

          122.    Denied.

   Joan Korn

          123.    Imperial admits that Sun Life issued a life insurance policy on the life of Joan Korn

   and that the referenced insurance application speaks for itself. Imperial lacks knowledge or

   information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   123, and, therefore, denies them.

          124.    Denied.

          125.    Denied.

                                                   11
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 12 of 40



          126.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 126.

          127.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 127.

          128.    Denied.

          129.    Denied

          130.    Denied.

          131.    Imperial admits it issued financing in connection with the Joan Korn life insurance

   policy. Imperial denies the remaining allegations of Paragraph 131.

          132.    Imperial admits having had communications with Michael Schrimsher. Imperial

   denies the remaining allegations of Paragraph 132.

          133.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 133.

          134.    Denied.

   June Fuhrman

          135.    Imperial admits that Sun Life issued a life insurance policy on the life of June

   Fuhrman and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   135, and, therefore, denies them.

          136.    Denied.

          137.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 137, and, therefore, denies them.

                                                   12
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 13 of 40



          138.    Denied.

          139.    Denied.

          140.    Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 140.

          141.    Denied.

          142.    Denied.

          143.    Denied.

          144.    Imperial admits it issued a loan in connection with the June Fuhrman life insurance

   policy. Imperial denies the remaining allegations of Paragraph 144.

          145.    Imperial admits having had communications with Benham Fuhrman. Imperial

   denies the remaining allegations of Paragraph 145.

          146.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 146.

          147.    Denied.

   Gary Granby

          148.    Imperial admits that Sun Life issued a life insurance policy on the life of Gary

   Granby and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   148, and, therefore, denies them.

          149.    Denied.

          150.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 150, and, therefore, denies them.

                                                   13
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 14 of 40



          151.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 151.

          152.    Denied.

          153.    Denied.

          154.    Denied.

          155.    Imperial admits it issued financing in connection with the Gary Granby life

   insurance policy. Imperial denies the remaining allegations of Paragraph 155.

          156.    Imperial admits having had communications with Lynn Kimpling. Imperial denies

   the remaining allegations of Paragraph 156.

          157.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 157.

          158.    Denied.

   Evelyn Mitchel

          159.    Imperial admits that Sun Life issued a life insurance policy on the life of Evelyn

   Mitchel and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   159, and, therefore, denies them.

          160.    Denied.

          161.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 161 and, therefore, denies them.

          162.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 162.

                                                   14
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 15 of 40



          163.    Denied.

          164.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 164.

          165.    Denied.

          166.    Denied.

          167.    Denied.

          168.    Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 168.

          169.    Imperial admits it issued financing in connection with the Evelyn Mitchel life

   insurance policy. Imperial denies the remaining allegations of Paragraph 169.

          170.    Imperial admits having had communications with Monroe Mitchel. Imperial denies

   the remaining allegations of Paragraph 170.

          171.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 171.

          172.    Denied.

   George Victor

          173.    Imperial admits that Sun Life issued a life insurance policy on the life of George

   Victor and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   173, and, therefore, denies them.

          174.    Denied.




                                                   15
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 16 of 40



          175.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 175, and, therefore, denies them.

          176.    Denied.

          177.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 177.

          178.    Denied.

          179.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 179.

          180.    Denied.

          181.    Denied.

          182.    Denied.

          183.    Denied.

          184.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 184.

          185.    Imperial admits it issued financing in connection with the George Victor life

   insurance policy. Imperial denies the remainder of the allegations in Paragraph 185.

          186.    Imperial admits having had communications with Marianne Victor. Imperial

   denies the remaining allegations of Paragraph 186.

          187.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 187.

          188.    Denied.




                                                   16
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 17 of 40



   Hannah Parnes

          189.    Imperial admits that Sun Life issued a life insurance policy on the life of Hannah

   Parnes and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   189, and, therefore, denies them.

          190.    Denied.

          191.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 191, and, therefore, denies them.

          192.    Denied.

          193.    Denied.

          194.    Denied.

          195.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 195.

          196.    Imperial admits it issued financing in connection with the Hannah Parnes life

   insurance policy. Imperial denies the remaining allegations of Paragraph 196.

          197.    Imperial admits having had communications with Moshe Schecter. Imperial denies

   the remaining allegations of Paragraph 197.

          198.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 198.

          199.    Denied.




                                                   17
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 18 of 40



   Donna Solk

          200.    Imperial admits that Sun Life issued a life insurance policy on the life of Donna

   Solk and that the referenced insurance application speaks for itself. Imperial lacks knowledge or

   information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   200, and, therefore, denies them.

          201.    Denied.

          202.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 202, and, therefore, denies them.

          203.    Denied.

          204.    Denied.

          205.    Denied.

          206.    Denied.

          207.    Denied.

          208.    Denied.

          209.    Imperial admits it issued financing in connection with the Donna Solk life insurance

   policy. Imperial denies the remaining allegations of Paragraph 209.

          210.    Imperial admits having had communications with Bud Solk. Imperial denies the

   remaining allegations of Paragraph 210.

          211.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 211.

          212.    Denied.




                                                   18
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 19 of 40



   Evelyn Blakeslee

          213.    Imperial admits that Sun Life issued a life insurance policy on the life of Evelyn

   Blakeslee and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   213, and, therefore, denies them.

          214.    Denied.

          215.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 215, and, therefore, denies them.

          216.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 216.

          217.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 217.

          218.    Denied.

          219.    Denied.

          220.    Imperial admits it issued financing in connection with the Evelyn Blakeslee life

   insurance policy. Imperial denies the remaining allegations of Paragraph 220.

          221.    Imperial admits having had communications with Michael Schrimsher. Imperial

   denies the remaining allegations of Paragraph 221.

          222.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 222.

          223.    Denied.




                                                   19
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 20 of 40



   Sandra Berner

          224.    Imperial admits that Sun Life issued a life insurance policy on the life of Sandra

   Berner and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   224, and, therefore, denies them.

          225.    Denied.

          226.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 226, and, therefore, denies them.

          227.    Denied.

          228.    Denied.

          229.    Denied.

          230.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 230.

          231.    Imperial admits it issued financing in connection with the Sandra Berner life

   insurance policy. Imperial denies the remaining allegations of Paragraph 231.

          232.    Imperial admits having had communications with Melvin Berner. Imperial denies

   the remaining allegations of Paragraph 232.

          233.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 233.

          234.    Denied.




                                                   20
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 21 of 40



   Polya Blitshtein

          235.    Imperial admits that Sun Life issued a life insurance policy on the life of Polya

   Blitshtein and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   235, and, therefore, denies them.

          236.    Denied.

          237.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 237, and, therefore, denies them.

          238.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 238 and, therefore, denies them.

          239.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 239.

          240.    Denied.

          241.    Denied.

          242.    Denied.

          243.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 243.

          244.    Imperial admits it issued financing in connection with the Polya Blitshtein life

   insurance policy. Imperial denies the remaining allegations of Paragraph 244.

          245.    Imperial admits having had communications with Ira Einhorn. Imperial denies the

   remaining allegations of Paragraph 245.




                                                   21
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 22 of 40



          246.     Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 246.

          247.     Denied.

   Helene Miller

          248.     Imperial admits that Sun Life issued a life insurance policy on the life of Helene

   Miller and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   248, and, therefore, denies them.

          249.     Denied.

          250.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 250, and, therefore, denies them.

          251.     Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 251.

          252.     Denied.

          253.     Denied.

          254.     Denied.

          255.     Imperial admits it issued financing in connection with the Helene Miller life

   insurance policy. Imperial denies the remaining allegations of Paragraph 255.

          256.     Imperial admits having had communications with Lee Margolis. Imperial denies

   the remaining allegations of Paragraph 256.




                                                    22
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 23 of 40



          257.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 257.

          258.    Denied.

   James DeBerry

          259.    Imperial admits that Sun Life issued a life insurance policy on the life of James

   DeBerry and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   259, and, therefore, denies them.

          260.    Denied.

          261.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 261, producers and, therefore, denies them.

          262.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 262.

          263.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 263.

          264.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 264.

          265.    Denied.

          266.    Denied.

          267.    Denied.

          268.    Denied.




                                                   23
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 24 of 40



          269.    Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 269.

          270.    Imperial admits it issued financing in connection with the James DeBerry life

   insurance policy. Imperial denies the remaining allegations of Paragraph 270.

          271.    Imperial admits having had communications with Lynn Freiheit. Imperial denies

   the remaining allegations of Paragraph 271.

          272.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 272.

          273.    Denied.

   Manfred Von Nordheim

          274.    Imperial admits that Sun Life issued a life insurance policy on the life of Manfred

   Von Nordheim and that the referenced insurance application speaks for itself. Imperial lacks

   knowledge or information sufficient to form a belief about the truth of the remaining allegations

   in Paragraph 274, and, therefore, denies them.

          275.    Denied.

          276.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 276, and, therefore, denies them.

          277.    Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 277.

          278.    Denied.

          279.    Denied.

          280.    Denied.

                                                    24
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 25 of 40



          281.    Imperial admits it issued financing in connection with the Manfred Von Nordheim

   life insurance policy. Imperial denies the remaining allegations of Paragraph 281.

          282.    Imperial admits having had communications with Lori Platt. Imperial denies the

   remaining allegations of Paragraph 282.

          283.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 283.

          284.    Denied.

   Martin Wasser

          285.    Imperial admits that Sun Life issued a life insurance policy on the life of Martin

   Wasser and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   285, and, therefore, denies them.

          286.    Denied.

          287.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 287, and, therefore, denies them.

          288.    Denied.

          289.    Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 289.

          290.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 290.

          291.    Denied.

          292.    Denied.

                                                   25
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 26 of 40



          293.     Denied.

          294.     Imperial admits it issued financing in connection with the Martin Wasser life

   insurance policy. Imperial denies the remaining allegations of Paragraph 294.

          295.     Imperial admits having had communications with Dorothy Wasser. Imperial denies

   the remaining allegations of Paragraph 295.

          296.     Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 296.

          297.     Denied.

   Diane Pastore

          298.     Imperial admits that Sun Life issued a life insurance policy on the life of Diane

   Pastore and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   298, and, therefore, denies them.

          299.     Denied.

          300.     Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 300 and, therefore, denies them.

          301.     Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 301.

          302.     Denied.

          303.     Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 303.

          304.     Denied.

                                                    26
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 27 of 40



          305.    Imperial’s issued Indications of Interest speak for themselves. Imperial denies the

   remaining allegations of Paragraph 305.

          306.    Denied.

          307.    Denied.

          308.    Denied.

          309.    Imperial admits it issued financing in connection with the Diane Pastore life

   insurance policy. Imperial denies the remaining allegations of Paragraph 309.

          310.    Imperial admits having communications with Brenda Barrera. Imperial denies the

   remaining allegations of Paragraph 310.

          311.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 311.

          312.    Denied.

   Kalman Talansky

          313.    Imperial admits that Sun Life issued a life insurance policy on the life of Kalman

   Talansky and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   313, and, therefore, denies them.

          314.    Denied.

          315.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 315, and, therefore, denies them.

          316.    Denied.




                                                   27
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 28 of 40



          317.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 317.

          318.    Denied.

          319.    Denied.

          320.    Denied.

          321.    Imperial admits it issued financing in connection with the Kalman Talansky life

   insurance policy. Imperial denies the remaining allegations of Paragraph 321.

          322.    Imperial admits it had requirements regarding the trusts used to own policies.

   Imperial denies the remaining allegations in Paragraph 322.

          323.    Imperial admits having had communications with Washington Mutual. Imperial

   denies the remaining allegations in Paragraph 323.

          324.    Imperial admits having had communications with William Gahwyler, Jr. Imperial

   denies the remaining allegations of Paragraph 324.

          325.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 325.

          326.    Denied.

   Sheila Bernstein

          327.    Imperial admits that Sun Life issued a life insurance policy on the life of Sheila

   Bernstein and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   327, and, therefore, denies them.

          328.    Denied.

                                                   28
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 29 of 40



          329.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 329, and, therefore, denies them.

          330.    Imperial admits having had communications with insurance producers. Imperial

   denies the remaining allegations in Paragraph 330.

          331.    Denied.

          332.    Denied.

          333.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 333, and, therefore, denies them.

          334.    Denied.

          335.    Denied.

          336.    Imperial admits it issued financing in connection with the Sheila Bernstein life

   insurance policy. Imperial denies the remaining allegations of Paragraph 336.

          337.    Imperial admits having had communications with Joel Bernstein. Imperial denies

   the remaining allegations of Paragraph 337.

          338.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 338.

          339.    Denied.

   Ronald Spohn

          340.    Imperial admits that Sun Life issued a life insurance policy on the life of Ronald

   Spohn and that the referenced insurance application speaks for itself. Imperial lacks knowledge

   or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

   340, and, therefore, denies them.

                                                   29
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 30 of 40



          341.    Denied.

          342.    Imperial lacks knowledge or information sufficient to form a belief about the truth

   of the allegations in Paragraph 342, and, therefore, denies them.

          343.    Denied.

          344.    Denied.

          345.    Denied.

          346.    Imperial admits having had communications with Bruce Dern. Imperial denies the

   remaining allegations of Paragraph 346.

          347.    Imperial admits that a default occurred and that an Imperial entity submitted to Sun

   Life a policy ownership and beneficiary change. Imperial denies the remaining allegations of

   Paragraph 347.

          348.    Denied.

          349.    Imperial admits that law enforcement officers entered its Florida office on

   September 27, 2011. Imperial lacks knowledge or information sufficient to form a belief about

   the truth of the remaining allegations of Paragraph 349 and, therefore, denies them.

          350.    Admitted.

          351.    The Non-Prosecution Agreement speaks for itself. Imperial denies the remaining

   allegations of Paragraph 351.

          352.    The Non-Prosecution Agreement speaks for itself. Imperial denies the remaining

   allegations of Paragraph 352.

          353.    The Non-Prosecution Agreement speaks for itself. Imperial denies the remaining

   allegations of Paragraph 353.

          354.    Denied.

                                                   30
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 31 of 40



         355.   Denied.

         356.   Denied.

         357.   Denied.

         358.   Denied.

         359.   Denied.

         360.   Denied.

         361.   Denied.

         362.   Denied.

         363.   Denied.

         364.   Denied.

         365.   Denied.

         366.   Denied.

                           COUNT TWO – RICO CONSPIRACY
                           VIOLATIONS OF 18 U.S.C. §1962(d)
                          AGAINST IMPERIAL HOLDINGS, INC.

         367.   Denied.

         368.   Denied.

         369.   Denied.

         370.   Denied.

         371.   Denied.

         372.   Denied.

         373.   Denied.

         374.   Denied.

         375.   Denied.

                                         31
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 32 of 40



          376.   Denied.

          377.   Denied.

                                COUNT THREE –FRAUD
                           AGAINST IMPERIAL HOLDINGS, INC.
          378.   Denied.

          379.   Denied.

          380.   Denied.

          381.   Denied.

          382.   Denied.

          383.   Denied.

          384.   Denied.

          385.   Denied.



                     COUNT FOUR – AIDING AND ABETTING FRAUD
                        AGAINST IMPERIAL HOLDINGS, INC.

          386.   Denied.

          387.   Denied.

          388.   Denied.

          389.   Denied.

                 COUNT FIVE – CIVIL CONSPIRACY TO COMMIT FRAUD
                        AGAINST IMPERIAL HOLDINGS, INC.

          390. - 394. Count Five has been dismissed with prejudice, which was affirmed by the

   Eleventh Circuit Court of Appeals in Sun Life Assurance Company of Canada v. Imperial Premium

   Finance, LLC, Nos. 17-10189, 17-10415 (11th Cir. 2018). [DE 564].




                                                32
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 33 of 40



       COUNT SIX – TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
                        AGAINST IMPERIAL HOLDINGS, INC.

           395.     Denied.

           396.     Denied.

           397.     Denied.

           398.     Denied.

           399.     Denied.

           400.     Denied.

                           COUNT SEVEN – DECLARATORY JUDGMENT
                                       28 U.S.C. §2201
                                 AGAINST ALL DEFENDANTS

           401. - 402. Count Seven has been dismissed with prejudice, which was also affirmed by

        the Eleventh Circuit in Sun Life Assurance Company of Canada v. Imperial Premium Finance,

        LLC, Nos. 17-10189, 17-10415 (11th Cir. 2018). [DE 564].

                                             RELIEF REQUESTED

           Imperial denies that Sun Life is entitled to any relief requested in paragraphs A-E or any

   other relief sought in the SAC.2

                                         AFFIRMATIVE DEFENSES

           1.       Sun Life’s claims against Imperial are barred, in whole or in part, by both the two-

   year contestability period for each Sun Life policy at issue which in each case expired before

   Sun Life filed its action against Imperial—and by Florida’s applicable incontestability statute,

   Fla. Stat. § 627.455. As the Florida Supreme Court has recognized during the pendency of this

   action, “[U]nder the plain language of [Florida Statute] § 627.455, a policy that had the required




   2
           All allegations of the SAC not expressly admitted to herein are denied.
                                                           33
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 34 of 40



   insurable interest at its inception, even where that interest is created as the result of a STOLI

   scheme, is incontestable after two years.” Wells Fargo Bank N.A. v. Pruco Life Ins. Co., 200

   So. 3d 1202, 1206 (Fla. 2016); see also, Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043,

   1063 (11th Cir. 2007).

          2.      Sun Life’s claims are barred in whole or in part by stare decisis as multiple

   foreign state law decisions and related state statutes with language identical to Fla. Stat. §

   627.455 have barred fraud-based claims in this context.

          3.      Sun Life’s damages claims are barred, in whole or in part, as to monies it would

   have received if the subject life insurance policies had stayed owned by the original insureds,

   as opposed to having ownership of these policies transferred to Imperial, since Sun Life alleges

   in the SAC that it would never have issued the policies absent Imperial’s purported scheme.

          4.      Sun Life’s damages claims are barred, in whole or in part, as it cannot substantiate

   any legally cognizable injury from its policies being owned by Imperial since its initial insureds

   were at all times material allowed to sell such policies to an investor at any time.

          5.      Sun Life’s claims against Imperial are barred, in whole or in part, by the doctrine of

   unclean hands. Sun Life continued to accept premiums from its insureds (or the trusts that owned

   their policies) and later by Imperial to keep the insurance policies in force, but did nothing to

   challenge the policies during the lawful contestability period even though Sun Life knew or

   reasonably should have known of the alleged unlawful acts of Imperial. Sun Life admittedly waited

   to file suit against Imperial until after the applicable contestability period ended. Thus, Sun Life

   breached the incontestability clause of the applicable insurance policies, and similarly violated §

   627.455, Florida Statute.

          6.      Sun Life’s claims against Imperial are barred, in whole or in part, by the doctrine of

   waiver. Sun Life continued to accept premiums from its subject insureds (or the trusts that owned
                                                    34
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 35 of 40



   their policies) and later by Imperial to keep the insurance policies in force, but did nothing to

   challenge the policies during the lawful contestability period even though Sun Life knew or

   reasonably should have known of the alleged unlawful acts by Imperial. Sun Life relinquished its

   right to contest its liability under the subject insurance policies by failing to act during the applicable

   contestability period.

           7.      Sun Life’s claims against Imperial are barred, in whole or in part, by the doctrine of

   equitable estoppel. Sun Life continued to accept premiums from its insureds (or the trusts that owned

   their policies) and later by Imperial to keep the insurance policies in force, but did nothing to

   challenge the policies during the lawful contestability period even though Sun Life knew or

   reasonably should have known of the alleged unlawful acts of Imperial. Imperial reasonably relied

   to its detriment on Sun Life’s inaction in failing to timely challenge the policies. Accordingly, Sun

   Life is estopped from denying or renouncing the obligations to provide the subject insured coverage.

           8.      Sun Life’s claims against Imperial are barred, in whole or in part, by the doctrine of

   laches. Sun Life continued to accept premiums from its subject insureds (or the trusts that owned

   their policies) and later by Imperial to keep the insurance policies in force, but did nothing to

   challenge the policies during the lawful contestability period even though Sun Life knew or

   reasonably should have known of the alleged unlawful acts of Imperial. Sun Life had the opportunity

   to bring a law suit during the applicable contestability period, yet did not. As a result of this delay,

   Imperial has been prejudiced and damaged economically.

           9.      Sun Life’s claims against Imperial are barred, in whole or in part, by the statute of

   limitations. All or part of Sun Life’s fraud-based claims (SAC Counts One through Four) were

   brought more than four years after Sun Life knew or reasonably should have known of the alleged

   unlawful acts of Imperial and any resulting damages. Likewise, all or part of Sun Life’s tortious

   interference with contractual relations claim, Count Six, was brought more than four years after Sun

                                                        35
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 36 of 40



   Life knew or reasonably should have known of the alleged unlawful acts of Imperial and any

   resulting damages.

          10.     Sun Life’s claims against Imperial are barred, in whole or in part, since Imperial

   did not cause Sun Life’s claimed damages.

          11.     Sun Life’s claims against Imperial are barred, in whole or in part, because all of

   Imperial’s alleged actions were lawful, justified, and done in furtherance of Imperial’s legitimate

   business interests.

          12.     Sun Life’s RICO claims against Imperial (SAC Counts One and Two) are barred,

   in whole or in part, because Imperial did not manage, control, participate in or otherwise engage

   in any pattern of racketeering.

          13.     Sun Life’s RICO claims against Imperial (SAC Counts One and Two) are barred,

   in whole or in part, because, Imperial did not combine or conspire with any third party to manage,

   control, participate in or otherwise engage in any pattern of racketeering.

          14.     Sun Life’s RICO claims against Imperial (SAC Counts One and Two) are barred,

   in whole or in part, because, the members of the purported enterprise, including Imperial, acted for

   their own individual gain and not for purposes of the alleged enterprise.

          15.     Sun Life’s RICO claims against Imperial (SAC Counts One and Two) are barred,

   in whole or in part, because, Imperial lacked the requisite intent to defraud with respect to the

   alleged predicate acts of mail and/or wire fraud.

          16.     Sun Life’s RICO claims against Imperial (SAC Counts One and Two) are barred,

   in whole or in part, because concerning the alleged predicate acts of mail and/or wire fraud,

   Imperial had a genuine, good faith belief that it provided and/or sent true information.




                                                     36
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 37 of 40



           17.     Sun Life’s fraud-based claims (SAC Counts One through Four) are barred, in whole

   or in part, because the alleged acts of the producers are not imputable to Imperial because no agency

   relationship exists between Imperial and those producers.

           18.     Sun Life’s claim against Imperial for tortious interference with contractual

   relations (SAC Count Six) is barred, in whole or in part, because at all times material to this

   case, Imperial was engaging in protected competition and business activity in good faith and in

   furtherance of its own economic interests.

           19.     Sun Life’s claim against Imperial for tortious interference with contractual

   relations (SAC Count Six) is barred, in whole or in part, because the purported contractual

   relations with insurance producers were terminable at will by Sun Life or the insurance producer.

           20.     Imperial is entitled to a setoff amount equal to the premium payments made to Sun

   Life by the subject insureds (or the trusts that owned their policies) and later by Imperial to keep the

   policies in force, notwithstanding Sun Life’s acknowledgment to the its insureds (or the trusts that

   owned their policies) or Imperial that the policies were in force and active.

           21.     Imperial is entitled to a setoff amount equal to any profits or other financial

   benefit Sun Life realized as a result of issuing the policies.

           22.     Sun Life’s recovery, if any, should be reduced, in whole or in part, to the extent it

   has unreasonably failed to mitigate its damages.

           23.     Imperial’s communications with insurance producers to inform them of Imperial’s

   services is commercially protected speech under the First Amendment to the United States

   Constitution.

           24.     Any award of punitive damages in this case would be arbitrary, violate Imperial’s

   right to fair notice of conduct that would subject it to punishment, and otherwise violate

   Imperial’s constitutional rights of due process and equal protection, including but not limited to
                                                      37
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 38 of 40



   the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution.

          25.     Sun Life’s demand for punitive damages is subject to the limitations of due

   process as encompassed in the Fifth Amendment to the United States Constitution and construed

   by BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996) and State Farm Mut. Auto. Ins.

   Co. v. Campbell, 538 U.S. 408 (2003), and their progeny.

          26.     Sun Life’s demand for punitive damages is, to the extent predicated on

   substantive Florida tort law, subject to the limitations of Florida Statutes § 768.73.

   Dated: April 30, 2019                                 BERGER SINGERMAN LLP
                                                         Attorneys for Imperial
                                                         1450 Brickell Ave., Suite 1900
                                                         Miami, FL 33131-3453
                                                         Telephone: (305) 755-9500
                                                         Facsimile: (305) 714-4340


                                                         By: /s/ Justin B. Elegant
                                                             Paul S. Singerman
                                                             Florida Bar No. 378860
                                                             Justin B. Elegant
                                                             Florida Bar No. 0134597
                                                             Kenneth W. Waterway
                                                             Florida Bar No. 994235
                                                             Geoffrey Lottenberg
                                                             Florida Bar No. 56240
                                                             singerman@bergersingerman.com
                                                             jelegant@bergersingerman.com
                                                             kwaterway@bergersingerman.com
                                                             glottenberg@bergersingerman.com
                                                             drt@bergersingerman.com




                                                    38
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 39 of 40



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served

   electronically through the Court’s CM/ECF System upon all parties registered to receive electronic

   notice as indicated on the attached Electronic Mail Notice List on this 30th day of April, 2019.



                                                        s/ Justin B. Elegant
                                                        Justin B. Elegant




                                                   39
Case 9:13-cv-80385-DLB Document 584 Entered on FLSD Docket 04/30/2019 Page 40 of 40



   Electronic Mail Notice List

   The following are those who are currently on the list to receive e-mail notices for this case.

        •    Stephen C. Baker
             stephen.baker@dbr.com
        •    John Bloor
             john.bloor@dbr.com
        •    Jesus E. Cuza
             jesus.cuza@hklaw.com,rebecca.canamero@hklaw.com,marta.urra@hklaw.com,monica.vila@hklaw.com,gelsy.rivas@
             hklaw.com
        •    Justin B. Elegant
             jelegant@bergersingerman.com,fsellers@bergersingerman.com,efile@bergersingerman.com,drt@bergersingerman.co
             m
        •    Wendy Lynn Furman
             wendy.furman@mhllp.com,lisa.nurse@mhllp.com,pfjlaw2101@aol.com,marcia.lamarque@mhllp.com
        •    Jason P. Gosselin
             jason.gosselin@dbr.com
        •    John M. Moore
             john.moore@dbr.com
        •    Christopher F. Petillo
             christopher.petillo@dbr.com
        •    Kristina Beth Pett
             kristina.pett@mhllp.com,pfjlaw2101@aol.com,marcia.lamarque@mhllp.com
        •    Philip E. Rothschild
             phil.rothschild@hklaw.com,carmen.ramsey@hklaw.com
        •    George E. Schulz , Jr
             buddy.schulz@hklaw.com,wanda.brinkley@hklaw.com
        •    Stephen A. Serfass
             Stephen.serfass@dbr.com
        •    Paul Steven Singerman
             singerman@bergersingerman.com,efile@bergersingerman.com,DRT@ecf.inforuptcy.com,drt@bergersingerman.com,
             mdiaz@bergersingerman.com
        •    Nolan B. Tully
             nolan.tully@dbr.com
        •    Monica Vila
             monica.vila@hklaw.com,carla.cosio@hklaw.com
        •    Kenneth Wayne Waterway
             kwaterway@bergersingerman.com




                                                                    40
